concurring opinion.
Oalhoon, J.,
delivered the following concurring opinion.
Recoiling from the multitude of undistinguishable distinctions in the books, I take the law to comport with what is plainly right. Infants are shielded from their own improvidence, and their contracts, as to them, are of no force except for necessaries. But when a minor, whose appearance justifies belief in such statement, induced a contract which is reasonable, by false assurances that he is of the age of majority, he should be, and is, estopped to repudiate it, and should be, and is, compelled to carry it out, or to fully restore the status quo by returning what he got and making compensation if he has wasted it.